UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. Congress Large Cap Growth Fund Congress Mid Cap Growth Fund Congress All Cap Opportunity Fund SEMI-ANNUAL REPORT June 30, 2013 CONGRESS FUNDS TABLE OF CONTENTS Shareholder Letter 1 Sector Allocation 5 Schedule of Investments Congress Large Cap Growth Fund 6 Congress Mid Cap Growth Fund 8 Congress All Cap Opportunity Fund 10 Statements of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 20 Notes to Financial Statements 26 Expense Example 36 Additional Information 39 Privacy Notice Inside Back Cover Semi-Annual Letter to Mutual Fund Shareholders For the period January 1, 2013 to June 30, 2013 General Market Commentary: After a strong start to 2013, the equity markets, as measured by the S&P 500® Index, carried positive momentum into the 2nd quarter.Investors appeared particularly interested in income-oriented stocks, preferring dividend yields which exceeded the 10 year U.S. Treasury rate.Essentially, with the Federal Reserve active in bond buying to keep interest rates low, investors sought out areas of the stock market to capture yields which were difficult to find in fixed income.This strategy seemed a reasonable trade-off with the 10 year Treasury yield reaching 1.61% in early May.The rally dissipated, however, for both stocks and bonds, following Chairman Bernanke’s remarks outlining a possible end to quantitative easing in 2014.In anticipation of higher interest rates, stocks retreated and the 10 year Treasury sold off to finish June with a yield near 2.48%.Despite the increased volatility in the quarter, stocks ended the first half of the year decidedly positive. The powerful stimulus of aggressive monetary policy is still officially in effect, but is fading as the U.S. economy shows more evidence of sustainable growth. Even a modest step the direction of monetary policy sends chills through the financial markets. Strong growth in emerging markets, as measured by the MSCI Emerging Markets Index, is showing signs of faltering. The result of some of these changes is a possible return to the high volatility that we experienced during the early years of the recovery. The increase in open market rates since May reflects the increased volatility. Housing is one of the primary drivers for a sustainable and improving U.S. economy. Most housing metrics continue to show positive improvements.Employment and consumer sentiment are also improving.All important elements as the economic expansion moves forward. Performance Highlights: Large Cap Growth For the 6 month period from January 1, 2013 to June 30, 2013, the Fund’s Class R and I shares returned 7.44% and 7.69% respectively compared with 11.80% for the Russell 1000® Growth Index. Mid Cap Growth For the 6 month period from January 1, 2013 to June 30, 2013, the Fund’s Class R and I shares returned 13.09% and 13.27% respectively compared with 14.70% for the Russell Midcap® Growth Index. 1 All Cap Opportunity For the 6 month period from January 1, 2013 to June 30, 2013, the Fund’s Class R and I shares returned 9.33% and 9.62% respectively compared with 14.06% for the Russell 3000® Index. Portfolio Commentary: Large Cap Growth The portfolio is diversified among eight of the ten S&P 500® Index sectors.Each sector contributed positively for the period with the consumer discretionary sector led by VF Corporation (+27%) and Dollar Tree (+25%) providing the largest absolute return.Technology remains the largest sector representing 23.6% of the portfolio.Energy was the weakest of the sectors as Exxon and Schlumberger, two of the largest energy companies, provided positive albeit smaller returns of about 3.5% each.Recent additions to the portfolio include Chipotle Mexican Grill and Celgene.Chipotle operates about 1400 Mexican themed restaurants in the US and is poised to expand as the concept has proven very popular among consumers.Celgene is a global biotechnology company best known for its blockbuster drug Revlimid. The company also has a strong new drug pipeline. Mid Cap Growth According to Bank of America Merrill Lynch Research, nearly 75% of all Mid Cap Growth mutual funds trailed the Russell Midcap® Growth Index for the 6 months ended June 30, 2013.Our Fund was part of the majority that underperformed the benchmark.Security selection in Consumer Staples and Discretionary has been a detractor so far this year.Ingredion, a recent addition faced a rapidly deteriorating environment in Argentina.Also high corn prices and low sugar prices have led some manufacturers to substitute sugar for Ingredion’s high fructose corn syrup.As a group, security selection within the Industrial Sector was a positive factor in the first half of 2013.Core Labs and Oceaneering International led the portfolio with strong performance. All Cap Opportunity For the reported period, the Fund experienced strong positive performance in certain stocks which was offset by some weaker performing holdings.For example, Life Technologies, a company that offers DNA sequencing and other services rose over 80% after it was announced that Thermo Electron would purchase the company.Another strong performer was Fortune Brands Home & Security stock, increasing over 20% as the housing market continued to gain confidence in its recovery.On the other hand, offsetting these gains were stocks like Iron Mountain, the document storage provider.The company’s plan to convert to a Real Estate Investment Trust, or REIT, were delayed pending an unexpected decision by the IRS to review the approval process.Recent 2 additions to the portfolio include Valeant Pharmaceuticals International.This Canadian company has been aggressively acquiring other pharma companies, and has a strong record of successfully integrating them to grow profits.New addition Starz is the premium content pay-per-view media company that was spun off from Liberty Media, and is considered one of the most valuable assets of the former parent company. In Closing: Thank you for the confidence you place in us and for your investment in the Funds.We look forward to serving your investment needs. Sincerely, Daniel A. Lagan, CFA Peter C. Andersen, CFA Todd Solomon, CFA Large Cap Growth All Cap Opportunity Mid Cap Growth 3 Important Disclosures Past performance is not a guarantee of future results. The opinions provided herein are those of Congress Asset Management and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Investment performance reflects fee waivers. In the absence of such waivers total returns would be reduced. Mutual fund investing involves risk. Principal loss is possible. The Funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in small and mid-sized companies involve additional risk such as limited liquidity and greater volatility than larger companies. The Congress All Cap Opportunity Fund may invest in debt securities which typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. The Congress Large Cap Growth Fund may invest in Exchange Traded Funds (ETFs), which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Diversification does not assure a profit or protect against loss is a declining market. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The MSCI Emerging Market Index is a float-adjusted market capitalization index that consists of indices in 21 emerging economies: Brazil, Chile, China, Colombia, Czech Republic, Egypt, Hungary, India, Indonesia, Korea, Malaysia, Mexico, Morocco, Peru, Philippines, Poland, Russia, South Africa, Taiwan, Thailand, and Turkey.The Russell 1000® Growth Index measures performance of the large-cap growth segment of the U.S. Equity Universe. The Russell Midcap® Growth Index measures performance of the mid-cap growth segment of the U.S. Equity Universe.The Russell 3000® Index measures performance of the largest 3,000 U.S. companies representing approximately 98% of the U.S. Equity Universe.One cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investment in this report. Congress Funds are distributed by Quasar Distributors, LLC. 4 CONGRESS FUNDS SECTOR ALLOCATION at June 30, 2013 (Unaudited) Congress Large Cap Growth Fund Sector Percent of Net Assets Information Technology % Consumer Discretionary % Industrials % Health Care % Financials % Consumer Staples % Energy % Materials % Cash* % Net Assets % * Cash Equivalents and Liabilities in Excess of Other Assets. Congress Mid Cap Growth Fund Sector Percent of Net Assets Industrials % Consumer Discretionary % Information Technology % Health Care % Financials % Consumer Staples % Energy % Materials % Cash* 3.1 % Net Assets % * Cash Equivalents and Other Assets in Excess of Liabilities. Congress All Cap Opportunity Fund Sector Percent of Net Assets Consumer Discretionary % Industrials % Information Technology % Energy % Financials % Health Care % Consumer Staples % Materials % Cash* 2.4 % Net Assets % * Cash Equivalents and Liabilities in Excess of Other Assets. 5 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 94.4% Capital Goods: 9.7% Cummins, Inc. $ Fastenal Co. Precision Castparts Corp. United Technologies Corp. Consumer Durables & Apparel: 2.6% V.F. Corp. Consumer Services: 2.5% Chipotle Mexican Grill, Inc.* Diversified Financials: 5.4% American Express Co. The Charles Schwab Corp. Energy: 7.4% Exxon Mobil Corp. Noble Energy, Inc. Schlumberger Ltd. Food, Beverage & Tobacco: 4.8% The Coca Cola Co. Mondelez International, Inc. Health Care Equipment & Services: 2.5% Amerisourcebergen Corp. Household & Personal Products: 4.7% Colgate-Palmolive Co. Estée Lauder Companies, Inc. - Class-A Insurance: 2.5% The Travelers Companies, Inc. Materials: 4.8% Monsanto Co. Praxair, Inc. Media: 4.9% Comcast Corp. The Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences: 9.3% Allergan, Inc. Celgene Corp.* Johnson & Johnson Perrigo Co. Retailing: 7.4% Dollar Tree, Inc.* Home Depot, Inc. The TJX Companies, Inc. Software & Services: 16.9% Accenture PLC Adobe Systems, Inc.* Citrix Systems, Inc.* eBay, Inc.* Google, Inc.* International Business Machines Corp. Visa, Inc. Technology Hardware & Equipment: 6.6% Apple, Inc. EMC Corp.* QUALCOMM, Inc. The accompanying notes are an integral part of these financial statements. 6 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) (Continued) Shares Value Transportation: 2.4% Canadian National Railway Co. $ TOTAL COMMON STOCKS (Cost $19,502,542) REAL ESTATE INVESTMENT TRUST: 2.5% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $505,555) SHORT-TERM INVESTMENT: 3.3% Money Market Fund: 3.3% Invesco Short-Term Prime Portfolio - Institutional Class, 0.020%(a) TOTAL SHORT-TERM INVESTMENT (Cost $796,578) TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $20,804,675) Liabilities in Excess of Other Assets: (0.2)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. (a) Seven-day yield as of June 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 7 CONGRESS MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 94.4% Banks: 2.4% Signature Bank* $ Capital Goods: 14.1% AO Smith Corp. Donaldson Company, Inc. Hexcel Corp.* Hubbell, Inc. Wabtec Corp. W.W. Grainger, Inc. Commercial & Professional Services: 4.8% Cintas Corp. Equifax, Inc. Consumer Durables & Apparel: 5.0% Jarden Corp.* Wolverine World Wide, Inc. Consumer Services: 2.4% Texas Roadhouse, Inc. Diversified Financials: 2.5% Raymond James Financial, Inc. Energy: 5.1% Core Laboratories N.V. Oceaneering International, Inc. Food, Beverage & Tobacco: 4.7% The Hain Celestial Group, Inc.* Ingredion, Inc. Health Care Equipment & Services: 7.7% The Cooper Companies, Inc. Henry Schein, Inc.* IDEXX Laboratories, Inc.* Household & Personal Products: 2.6% Church & Dwight Co., Inc. Materials: 4.6% FMC Corp. Sigma-Aldrich Corp. Pharmaceuticals, Biotechnology & Life Sciences: 5.0% Mylan, Inc.* United Therapeutics Corp.* Retailing: 12.0% Buckle, Inc. Family Dollar Stores, Inc. O’Reilly Automotive, Inc.* PetSmart, Inc. Ross Stores, Inc. Semiconductor & Semiconductor Equipment: 2.4% Skyworks Solutions, Inc.* Software & Services: 14.3% Alliance Data Systems Corp.* Ansys, Inc.* Jack Henry & Associates, Inc. The accompanying notes are an integral part of these financial statements. 8 CONGRESS MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) (Continued) Shares Value Software & Services: 14.3% (Continued) MICROS Systems, Inc.* $ Teradata Corp.* TIBCO Software, Inc.* Technology Hardware & Equipment: 2.5% FEI Co. Transportation: 2.3% JB Hunt Transport Services, Inc. TOTAL COMMON STOCKS (Cost $35,131,337) REAL ESTATE INVESTMENT TRUST: 2.5% Camden Property Trust TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,007,963) SHORT-TERM INVESTMENT: 2.0% Money Market Fund: 2.0% Invesco Short-Term Prime Portfolio - Institutional Class, 0.020%(a) TOTAL SHORT-TERM INVESTMENT (Cost $821,062) TOTAL INVESTMENTS IN SECURITIES: 98.9% (Cost $36,960,362) Other Assets in Excess of Liabilities: 1.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. (a) Seven-day yield as of June 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 CONGRESS ALL CAP OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 93.4% Banks: 4.4% People’s United Financial Inc. $ Capital Goods: 8.0% Fortune Brands Home & Security, Inc.* Joy Global, Inc. Commercial & Professional Services: 8.2% Iron Mountain, Inc. Verisk Analytics, Inc.* Consumer Services: 8.2% Las Vegas Sands Corp. Yum! Brands, Inc. Energy: 12.1% Anadarko Petroleum Corp. ConocoPhillips Phillips 66 Food, Beverage & Tobacco: 4.1% Philip Morris International, Inc. Health Care Equipment & Services: 4.0% Covidien PLC Materials: 4.0% Airgas, Inc. Media: 12.6% The Madison Square Garden Co.* News Corp. Starz* Pharmaceuticals, Biotechnology & Life Sciences: 4.4% Valeant Pharmaceuticals International, Inc.* Retailing: 3.9% HSN, Inc. Software & Services: 11.2% Cardtronics, Inc.* Equinix, Inc.* Verifone Systems, Inc.* Technology Hardware & Equipment: 4.2% Motorola Solutions, Inc. Transportation: 4.1% Canadian Pacific Railway Ltd. TOTAL COMMON STOCKS (Cost $4,983,331) REAL ESTATE INVESTMENT TRUST: 4.2% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $240,690) The accompanying notes are an integral part of these financial statements. 10 CONGRESS ALL CAP OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENT: 2.4% Money Market Fund: 2.4% Invesco Short-Term Prime Portfolio - Institutional Class, 0.020%(a) $ TOTAL SHORT-TERM INVESTMENT (Cost $131,482) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $5,355,503) Liabilities in Excess of Other Assets: 0.0%(b) ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. (a) Seven-day yield as of June 30, 2013. (b) Less than 0.05% The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 CONGRESS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2013 (Unaudited) Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund ASSETS: Investments in securities, at value (Cost $20,804,675, $36,960,362, and $5,355,503, respectively) $ $ $ Receivables: Dividends and interest Fund shares sold Due from advisor, net — Prepaid expenses Total assets LIABILITIES: Payables: Investment securities purchased — — Administration fees Fund shares redeemed — — Investment advisory fees, net — — Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ COMPONENTS OF NET ASSETS: Paid-in capital $ $ $ Undistributed (Accumulated) net investment income (loss) ) Undistributed (Accumulated) net realized gain (loss) on investments and foreign currency ) Net unrealized appreciation on investments Net assets $ $ $ Retail Class: Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ Institutional Class: Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 12 CONGRESS FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2013 (Unaudited) Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund INVESTMENT INCOME Dividends (net of foreign withholding tax of $667, $696, and $149, respectively) $ $ $ Interest 76 Total investment income EXPENSES Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Distribution fees Registration fees Audit fees Reports to shareholders Miscellaneous expenses Chief Compliance Officer fees Legal fees Insurance expense Custody fees Trustee fees Total expenses Less: fees waived ) ) ) Net expenses Net investment income (loss) ) REALIZED & UNREALIZED GAIN ON INVESTMENTS & FOREIGN CURRENCY TRANSACTIONS Net realized gain on investments & foreign currency Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 13 CONGRESS LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2013 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares - Retail Class(1) ) Net increase (decrease) in net assets derived from net change in outstanding shares - Institutional Class(1) ) Total increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 14 CONGRESS LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase (decrease) ) $ ) $ Net of redemption fees of $379 and $545, respectively. Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Shares Value Shares Value Institutional Class Shares sold $ — $
